Citation Nr: 1802960	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  08-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Board remanded the claim for further development.

In August 2013, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In March 2014, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In November 2014, the Court vacated the March 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In April 2015 and May 2017, the Board remanded the claim for additional development.



FINDING OF FACT

The Veteran's bilateral hip disorder is not attributable to service, was not caused or aggravated by his service-connected lumbar spine disability, and arthritis of the hips was not manifest within one year of separation from service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  
The Veteran has current degenerative arthritis of the bilateral hips, documented on VA examination in June 2017.

On his service entrance examination, no abnormalities involving the hips were noted, and the Veteran raised no pertinent complaints.  Service treatment records (STRs) show that the Veteran fell down some steps in July 1965.  He sought treatment for low back pain thereafter, including in March 1966 when he reported that the back pain radiated into his hip.  However, no disability of the hips was diagnosed and remaining STRs are absent for any further complaints, symptoms, or diagnoses of a hip disability, to include degenerative changes in the hips.  Indeed, January 1967 and January 1969 examinations revealed no evidence of hip problems, and the Veteran specifically denied arthritis and bone or joint deformities in January 1969.  On separation, the Veteran stated he had a history of swollen or painful joints, but the physician's summary indicated that the swollen joints referred to the Veteran's history of swelling of his knees since childhood.  On examination, no abnormalities pertaining to the hips were found.

There were no records showing complaints or treatment for a hip condition within one year of discharge from service.  VA treatment records from March 2006 through August 2009 show the Veteran repeatedly complained of bilateral hip pain.  However, monthly orthopedic testing from March 2006 through September 2006 described the Veteran's hips as within normal limits.  VA records from 2011 and 2012 also reflect the Veteran's report of bilateral hip pain. 

On VA examination in October 2012, the Veteran was diagnosed with mild degenerative joint disease of the bilateral hips.  The examiner opined that the hip disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the isolated, 1966 mention of hip pain but explained that the STRs do not depict actual hip joint pathology on either side.  The examiner further noted that the Veteran's separation examination and medical history report were negative for hip pathology or complaints related to either hip.  The examiner additionally opined that the Veteran's hip disability was less likely than not proximately due to or the result of his service-connected chronic lumbar strain.  The examiner explained that there was no medical evidence to support that a lumbar spine strain causes hip osteoarthritis. 

In August 2013, the Veteran testified before the undersigned.  The testimony was predominantly focused on a pending claim for a waiver of overpayment of a debt, which was decided by the Board in March 2014.

In March 2014, the Board denied the above-captioned claim.  In November 2014, that decision was vacated due to the Board's reliance on the October 2012 VA examination report.  The Court found the report was inadequate to the extent the examiner did not opine on whether the bilateral hip disorder was aggravated by the service-connected lumbar spine disability.  The Court found that the possibility of aggravation had been raised by the record, citing an April 2007 VA chiropractic note reflecting the Veteran's complaints of low back pain with discomfort extending into the hips.

In April 2014, the Board remanded the claim for a VA medical opinion addressing the matter of secondary service connection based on aggravation.

In May 2016, the requested VA examination was conducted.  The examiner  opined that the bilateral hip disorder was less likely than not caused or aggravated by the service-connected lumbar spine disability.  The examiner explained that medical literature does not support lumbar intervertebral disc syndrome and radiculopathy as a cause of mild degenerative arthritis in the hips.  Rather, the examiner opined that the hip arthritis was most likely due to aging.    

In May 2017, the Board again remanded the claim for a VA medical opinion that more clearly discussed the matter of aggravation.

In June 2017, the requested VA examination was conducted.  The examiner  opined that the bilateral hip disorder was less likely than not aggravated beyond its natural progression by the service-connected lumbar spine disability.  The examiner provided a lengthy and detailed summary of the Veteran's medical history.  There was only one complaint during service about back pain radiating to the hip, dated from 1966 when the Veteran was 19 years old.  It was not until December 21, 1999, at the age of 52, when he again reported hip pain, 33 years after the 1966 report.  After that, in August 2005 at the age of 58, the Veteran again reported hip pain.  X-rays revealed mild degenerative changes, "thus explaining his initially (1999) non significant symptomatology that over the course of approx 6 years (2005) has become somewhat more clinically significant."  Thereafter, the Veteran's hip symptomatology recurred occasionally, but not with the same degree of affliction as his spinal problems.  In 2012, his hip symptomatology became more prominent, and he had a "quasi-ascending clinical course afterwards, thus substantiating a clinical picture more compatible with progressive degenerative changes of the hips."

The examiner explained that when a disabling pathologic medical condition is the result of an initial injury, event or illness, or when it is aggravated by another pathologic condition, the recurrence or chronicity of the condition is obvious.  The examiner noted that this was not the case here, as approximately 33 years had elapsed between the 1966 report of hip pain and the next report in 1999.  The examiner also explained, "to ascribe a separate pathologic entity (hips) to be secondary to or aggravated by the already mentioned sc condition, does not fit within the realm of a peer reviewed logical manifestation of diseases as written over centuries in the medical books."  In short, the scientific medical literature simply did not support such a connection.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's bilateral hip disorder is related to his active military service.  The disorder was not found in service or within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The in-service records only shows one instance of low back pain radiating into the hips.  They do not show any independent injury to the hips.  Moreover, there were no reports of any hip disability at discharge and no hip condition was found upon his service discharge examination.  

The fact that he sought treatment for other conditions after service, but not a hip disorder, weighs against the credibility of any statements that the disorder persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical opinion evidence is also persuasive.  The October 2012 VA examiner addressed the contentions of direct service connection, but opined that the Veteran's bilateral hip disorder was not related to military service.  The VA examiners also addressed the matter of secondary service connection, but opined that the disorder was not caused or aggravated by his lumbar spine disability based on medical literature.  Another etiology, the aging process, was identified.  The examiners based their conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  They reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

To the extent the April 2007 VA chiropractic note cited by the Court raises the question of aggravation, it is not supportive of the claim as it does not set forth an actual medical opinion with a rationale.  Rather, the note merely documents the Veteran's reports of back pain radiating to his hips. Indeed, it is noteworthy that the Veteran is in receipt of secondary service connection for sciatic nerve disability  affecting the bilateral lower extremities.  The note from the chiropractor does not show a separately diagnosed hip disability nor does it ascribe any hip condition to a service-connected disability.  

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as degenerative arthritis. See Kahana v. Shinseki, 24 Vet. App. 428, 437   (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Arthritis is a medically complex disease processes because of its multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders. The etiology of the Veteran's current bilateral hip disabilities is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no hip symptoms for years after service, and shows denial of such symptoms at service separation.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disorder, that doctrine is not applicable to the claim


ORDER

Service connection for a bilateral hip disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


